Citation Nr: 1717460	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2013, the Veteran presented testimony relevant to this appeal at a Board hearing held before the undersigned at the local RO.  The record contains a transcript of the hearing.

In February 2015, the Board remanded this matter for further development to include obtaining additional medical records and an updated medical opinion.  The Board finds substantial compliance with its remand instructions, so it may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The claim has been restated as involving a lumbar spine disability rather than only arthritis.  The record includes diagnoses of degenerative disc disease (arthritis) and other conditions (e.g. facet arthrosis, which is similar to, but not identical to, arthritis).


FINDING OF FACT

The Veteran's current lumbar spine disability did not begin during and was not otherwise caused by his military service.





CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Veteran asserts entitlement to service connection for a lumbar spine disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran has been diagnosed with a current back disability, including arthritis of the lumbar spine.  See, e.g., April 2016 VA Examination.  He alleges the back disability is due to a back injury that he suffered during his basic training.  See September 2013 Board Hearing Tr. at 4-6; October 2014 Letter from Veteran's Representative (referencing "back pain beginning in 1974 during basic training").  The service treatment records reflect that he experienced some backaches during service, but the only diagnosis in the Veteran's service treatment records is of a shoulder muscle strain.  See October 2014 Private Opinion Letter (incorrectly characterizing 1975 reference to "shoulder pain" as being due to "strain of the back"); but see April 2016 VA Examination (accurately noting the only explicit reference to back problems in the service treatment records was an August 1976 notation of "occ[asional] backache", with physical examination on the same date finding the spine normal).  The Board notes that the Veteran reported receiving treatment and medication for back pain during his active service.  However, as discussed more below, the only treatment and medication for musculoskeletal issues during service involved other body parts, including primarily the right shoulder.  The only reference to back pain is the Veteran's own report to the physician of occasional back aches.

Arthritis is included on the list of chronic diseases under 38 C.F.R. § 3.309(a), so service connection for that condition may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran has claimed continuous, gradually worsening back pain since the initial injury, particularly since his active service.  See, e.g., September 2013 Board Hearing Tr. at 4-14; see also October 2014 Private Opinion Letter.  However, he denied recurrent back pain in October 1976 when he was attempting to reenlist and the accompanying physical examination found no spinal abnormalities.  While he has testified that he sought treatment for back pain within one year after service, VA has been unable to locate any records and the Veteran has supplied none.  Even accepting this testimony as evidence of back pain, the available treatment records show significant gaps in time between complaints of back pain and explicit denials of a continuous problem.  See, e.g., April 2016 VA Examination (accurately summarizing available post-service records, including a gap from 1989 to 2002 between documented complaints of back pain); 38 C.F.R. § 3.303(b)("This rule does not mean that any manifestation of joint pain...in service will permit service connection of arthritis...first shown as a clearcut clinical entity, at some later date.").  Most importantly, the evidence establishes that the Veteran had normal x-rays in 1989 and was first diagnosed with arthritis of the spine in 2009.  The evidence is against finding that the Veteran had a continuity of symptomatology of arthritis since his active service.  See also October 2008 Private Treatment Record (diagnosing post-motor vehicle accident thoracic, lumbar, and cervical, strain/sprain as well as lumbar radiculitis and noting "[the Veteran] does not list any previous accidents or injuries that affect his current complaints").

The Veteran may also establish service connection with competent medical evidence of a nexus between his current lumbar spine disability (arthritis) and the in-service injury or event.  Here, the primary evidence relating to a causal nexus consists of the October 2014 opinions of the Veteran's private physician and the June 2012 and April 2016 VA examinations.

The Board finds that the Veteran's own etiological opinion is not competent evidence in this case, where diagnosis of the condition (arthritis) requires diagnostic imaging, and determination of the cause of the condition requires specialized knowledge, training, and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau, 492 F.3d at 1377.  His statements regarding the injury, observable symptoms, and reports of prior medical treatment have been considered in the context of the competent medical opinions.  

The Board assigns no independent probative value to the negative June 2012 VA examiner's opinion because the same examiner provided an updated April 2016 opinion after reviewing additional medical records.

In April 2016, the VA examiner reviewed her prior report and the entire claims file, including newly added treatment records and records from the SSA.  The examiner provided an accurate summary of the Veteran's claimed and documented medical history.  That history includes the only documented instance of in-service back pain (an in-service self-report of "arthritis, rheumatism, or bursitis", "bone, joint or other deformity" and "recurrent back pain", though the examining physician noted only "occ[asional] backache" in that August 1976 Report of Medical History).  The Report of Medical Examination of the same date found that the "spine, other musculoskeletal" was normal and failed to include any indication that the Veteran had any current complaints or abnormalities relating to his back.  Moreover, a later, October 1976 self-report (Report of Medical History) indicated no recurrent back pain, arthritis, or bone/joint deformities and physical exam again revealed no abnormalities of the spine.  The April 2016 VA examiner further noted the 1989 x-rays indicating no significant spinal abnormalities, 2002 complaints of and treatment for back pain, 2003 x-ray findings of lumbar spondylosis and disc space narrowing, a 2008 diagnosis of lumbar strain/sprain after a motor vehicle accident, and a 2009 x-ray which diagnosed degenerative disc disease.  The examiner opined that the Veteran's arthritis of the lumbar spine is "likely age-related changes in the vertebrae, cartilage, and discs" and "is likely age-typical, age-related."  The examiner also acknowledged the Veteran's complaints of worsening pain, but noted that the "back may have been aggravated in view of" the 2008 automobile accident and that he had previously reported an onset of roughly 15 years after service.  The examiner also acknowledged the private physician's October 2014 favorable opinion, but noted that the service treatment records were "devoid of information about the treatment for a diagnosed condition of low back problem."

The Board finds that the VA examiner accurately summarized the medical record, provided medical reasoning linking those medical facts to her conclusion, and noted a significant deficiency in the contrary negative opinion.  The Board assigns the VA examiner's April 2016 significant probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The private physician's October 2014 opinion initially provides an accurate summary of the service treatment records, noting they "document[] treatment for right shoulder pain, allergic rhinitis" and the separation exam "document shoulder pain with diagnosis of strain right shoulder."  The private physician provides a summary of medical records which contains a significant error.  The physician describes the February 7, 1975, referral as involving "difficulty in movement of the shoulder due to strain of back."  Actually, the record states:  "difficulty in movement of shoulder due to strain [illegible] wt [weight] of back pack in ACT."  In other words, the physician misread "strain [of weight] of back pack" as "strain of back."  The VA examiner's and the Board's reading of that note (i.e. documenting a shoulder strain due to the weight of his back pack) is consistent with other service records in which the Veteran noted shoulder pain due to lifting his back pack.  See September 1974 Clinical Record ("rt shoulder x 2 weeks after carrying heavy packs" with diagnosis of shoulder strain / trapezius strain).  The private physician misread this record.  The condition was a shoulder strain, not a back strain.  The private physician then incorrectly states that the record is not silent regarding a 1974 incident during basic in which the Veteran injured his back and was treated by a military doctor for "low back pain".  As the VA examiner noted, there is no such record.  The only records relating to complaints of and treatment for an injury during basic training relate to a right shoulder injury.  The private physician's opinion is significantly based on this inaccurate factual basis and otherwise fails to provide a convincing rationale for the conclusion.  The favorable opinion is entitled to very little probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board is faced with competing medical opinions and, so, must make a determination regarding which, if any, to give the most probative weight.  Owens, 7 Vet. App. at 433.  The April 2016 VA examiner's opinion is the most thoroughly explained and is based on facts consistent with those found by the Board, including a lack of any in-service complaint of or treatment for a back injury other than the August 1976 notation of "occ[asional] backache" and self-report of "recurrent back pain."  Nieves-Rodriguez, 22 Vet. App. at 304.  In contrast, the private physician's opinion was based on the inaccurate assumption of an in-service back strain that was treated with medication.  On this record, the Board concludes that the negative opinion of the VA examiner is more persuasive than the favorable opinion of the private physician.  See Nieves-Rodriguez, 22 Vet. App. at 304; Owens, 7 Vet. App. at 433.  The greater weight of the evidence is against finding a causal nexus between the Veteran's active service and his current lumbar spine disability.

The evidence is not in equipoise, rather the greater weight of it is against the claim.  Gilbert, 1 Vet.App. at 53-56.  Accordingly, entitlement to service connection for a lumbar spine disability, diagnosed as arthritis of the lumbar spine, is denied.

Duties to Notify and Assist

During the September 2013 Board Hearing, the undersigned Veterans Law Judge addressed the legal criteria relevant to the Veteran's claim and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.  

VA has satisfied its duties to notify the Veteran including in notice letters, rating decisions, and statements of the case.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has also satisfied its duty to assist the Veteran in obtaining and developing pertinent evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, VA medical records, Social Security Administration (SSA) records, and private medical records with the claims file.  With respect to treatment records from the 1970s and 1980s that the Veteran identified, the RO made reasonable efforts to obtain those records but was informed no such records exist.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claims being decided on the merits.  

VA has provided an adequate examination.  As discussed above, the June 2012 VA examination and the April 2016 VA examiner's addendum opinion are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran's representative has suggested that the June 2012 VA opinion was inadequate because, according to the representative, service records show arthritis in service.  September 2013 Board Hearing Tr. at 3-4.  As noted above, the reference to arthritis is the Veteran's own checking of a box that included arthritis and other conditions.  Moreover, the physical examinations at that time and subsequently found no abnormalities or the spine or other musculoskeletal.  In fact, arthritis was not diagnosed until nearly three decades after service, with a normal x-ray report between service and that diagnosis.  As importantly, the Board places no weight on the June 2012 opinion and the April 2016 addendum opinion is adequate and has an accurate factual basis.  VA has no obligation to obtain further medical examinations or opinions in connection with the claim at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


